In re Hunt, Terrance; — Defendant(s); applying for supervisory and/or remedial writs; to the Court of Appeal, Second Circuit, Nos. 21642-KA, 21703-KA; Parish of Morehouse, 4th Judicial District Court, Div. “D”, No. 47192.
Prior report: La.App., 568 So.2d 1104.
Granted in part and denied in part. The 2nd Circuit Court of Appeal has forwarded a copy of the record relator seeks to the legal services department at Dixon Correctional Institute to facilitate relator’s preparation of his pro se brief to the Court in 90-KO-2345. Therefore, the petition for writ of mandamus is denied as moot. Relator is granted an additional sixty days, or until April 24, 1991, to file his pro se brief. Otherwise, the relator’s “motions” are denied.
HALL, J., recused.